Citation Nr: 9916567	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1946; he died on June [redacted] 1964.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim 
seeking entitlement to special monthly death pension benefits 
based on the need for regular aid and attendance of another 
person or on account of being housebound.


REMAND

The appellant contends that she is entitled to a special 
monthly pension due to the need for regular aid and 
attendance of another person or on account of being 
housebound.  Specifically, she asserts that she is legally 
blind and that, because of all her disabilities, she is 
unable to care for her daily needs.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Applicable legal 
criteria provide:

	Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under  
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304  (1998).  Section 19.37(b) states that:

	Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.

38 C.F.R. § 19.37(b)  (1998).  Similarly, § 19.31 states:

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. 

38 C.F.R. § 19.31  (1998).

In this case, the Board finds that a private physician's 
letter, dated July 1998, was received at the RO in August 
1998, approximately a month after the issuance by the RO of 
the Statement of the Case.  It was also received after the 
case was certified for appeal and sent to the Board.  The 
claims file contains no waiver by the appellant foregoing 
original RO consideration of that evidence.

In light of the above, the Board finds that the appellant's 
claim must be reviewed by the RO and that the appellant must 
be provided a Supplemental Statement of the Case that 
addresses the newly-added evidence in regard to her claim.

The Board also finds that no VA examination of the appellant 
has ever been conducted.  Therefore, further medical 
development in the form of a proper VA aid and attendance 
examination is necessary in order for the Board to determine 
the nature and severity of the appellant's disabilities and 
whether or not a special monthly pension is warranted.  This 
is especially true since the appellant has a significant eye 
disorder and since no determination has been made as to 
whether she has concentric contraction of the visual field to 
5 degrees or less.  See 38 C.F.R. § 3.351(c)(1)  (1998).  In 
addition, although the claims file contains some results of 
private visual evaluation of the appellant's eyes, VA 
regulations provide specific guidelines for examination of 
disabilities of the eyes.  See 38 C.F.R. §§  4.75, 4.76, 
4.76a, 4.77  (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for all of her disabilities, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The appellant should be afforded a VA 
aid and attendance examination by the 
appropriate specialist(s) in order to 
determine the existence, nature, and 
severity of the appellant's disabilities.  
The examiner(s) should fully describe the 
effect that her disabilities have on her 
ability to perform daily functions and to 
protect herself from hazards and dangers 
incident to her daily environment.  They 
should also indicate whether or not the 
appellant is blind, has vision of 5/200 
or less in both eyes, or has contraction 
of the visual field to 5 degrees or less.  
Examination requirements of 38 C.F.R. §§ 
4.75, 4.76, 4.76a, and 4.77  (1998), 
should be followed.  The aid and 
attendance examiner(s) should certify 
whether the daily services of a regular 
aid or attendant are needed.  It is 
suggested that the examiner utilize VA 
Form 21-2680 in reporting the findings.  
The claims folder should be made 
available to the examiner(s) for review 
prior to the examination.  The 
examiner(s) must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination reports.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2  
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

4.  The RO should then review all the 
evidence in reference to the appellant's 
claim of entitlement to special monthly 
pension benefits based on the need for 
regular aid and attendance of another 
person or on account of being housebound.  

5.  Following completion of the above 
actions, if the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
appellant and her representative 
containing an explanation of the RO's 
latest decision and providing the 
appellant all of the laws and regulations 
pertaining to entitlement to special 
monthly pension benefits based on the 
need for regular aid and attendance of 
another person or on account of being 
housebound.  Any and all newly added 
evidence, including the July 1998 private 
physician's letter, should be noted in 
the Supplemental Statement of the Case.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  

No action is required of the appellant until further notice 
is issued.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



